Citation Nr: 0832594	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran has left knee chondromalacia patella and 
arthritis, due to injury during service.


CONCLUSION OF LAW

The veteran's left knee disability was incurred as a result 
of his active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.


That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis 

The veteran contends that service connection is warranted for 
a left knee disability because it is related to injuries he 
suffered during his military service.  He contends that his 
knee has bothered him ever since the injuries in service.

Service treatment records demonstrate injury to the veteran's 
left thigh in June 1986.  The veteran was treated after an 
accident where the veteran's left thigh was caught between a 
conveyer belt and the underlying metal rollers.  The 
treatment notes indicated the veteran had a severely bruised 
left thigh, with pain and swelling limiting both knee and hip 
movements above and below the injury.  Another treatment 
record from March 1989 indicated that the veteran was 
suffering knee pain and related a history of getting caught 
in a conveyor belt when he was younger.  The veteran reported 
to the doctor that he had suffered a knee injury consistent 
with hyperextension of the knee about three weeks earlier.  
The impression was probable degenerative joint disease from 
old injury, added to by new trauma of the knee.  No x-ray 
report was shown.  The veteran's various medical examinations 
in service are negative for any thigh or knee complaints, 
including the veteran's separation examination.  

A February 2000 private x-ray report states there was no 
obvious dislocation or fracture of the knee and that it was a 
normal knee x-ray.  A May 2006 private x-ray report shows 
patellofemoral joint degeneration indicated by a small 
osteophyte on the distal femur and possible small mild 
patellofemoral joint narrowing.  Medial and lateral 
compartments were normal and no joint effusion was 
identified.  The impression was patellofemoral joint 
degeneration.  

A September 2006 physician statement by Doctor J.S. states 
that the veteran had longstanding knee pain and a diagnosis 
of osteoarthritis of the left knee.  She opined that this was 
due to the injury the veteran suffered in 1986.  A November 
2006 MRI revealed osteophytosis in the medial compartment 
consistent with changes of osteoarthritis.  Evidence of 
patella chondromalacia was also evident.

At a May 2008 hearing, the veteran testified that after the 
injuries to his knee in service he did his best to work 
through the pain.  He wanted to make the military work, and 
felt as though failure or discharge wasn't an option because 
he was uneducated and didn't have a trade to be able to take 
care of his family.  He just managed the pain.  Ever since 
the injuries in service, though, he's been limited in things 
he can do with his children, like certain physical 
activities, due to the pain and swelling of his knee.  The 
veteran also testified that his wife was in health care and 
helped with home treatment of his knee, engaging in such 
things as managing his diet, providing anti-inflammatory 
medicine for his knee, etc.  The veteran never really had the 
ability or time to take care of his knee after service, so he 
just developed compensating mechanisms and treatments.  

The veteran submitted statements from his wife and son in 
June 2008 which indicate that the veteran has had problems 
with his knee ever since returning from a cruise during 
service in 1986.  The veteran's wife indicated that his leg 
would often give out on him and it would cause him a great 
deal of pain, impacting many aspects of his life.  She 
asserted that the pain had been ongoing and that they tried 
to treat the pain a number of different ways.  The veteran's 
son stated that his father's knee pain kept the veteran from 
participating in a number of athletic activities with his 
children as they grew up.  

The veteran's service treatment records document the accident 
involving a conveyor belt, as well as knee pain three years 
after the accident.  Furthermore, though the medical records 
available to the Board do not show any post-service diagnosis 
or treatment until 2006, the veteran's testimony and 
statements from his wife (who is in the health care field and 
helped with home treatment of the veteran's knee) and son are 
competent to provide a continuity of symptomatology by 
describing the ongoing pain since discharge from service.  
See 38 C.F.R. § 3.303(b).  

There is also competent medical evidence relating the 
veteran's present disability with service.  The September 
2006 physician statement opines that the veteran's 
osteoarthritis of the left knee is due to the injuries the 
veteran suffered in service.   The medical evidence and 
continuity of symptomatology suggest that the veteran has a 
current left knee disability as a result of events during 
service.  There is no medical evidence to the contrary, 
indicating that the veteran's left knee disability is not 
related to service.  Therefore, the Board finds that the 
evidence regarding service connection for the veteran's left 
knee disability to be at least in equipoise.  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, service connection for left knee disability is 
granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for a left knee disability is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


